DETAILED ACTION
	This Office Action is in responsive to Applicants’ Responses filed on 10/6/2020. Claims 1-8 are pending for examination. Claims 1, 6 and 7 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki (U.S. Patent Application Publication No. 2015/0022637 hereinafter Saeki).
As Claim 1, Saeki teaches a program creating apparatus for an image inspection program, which creates the image inspection program used in an image inspection apparatus configured to capture an image of an inspection target and execute image inspection of the inspection target, the program creating apparatus comprising: 
a processor (Saeki (¶0038 last 4 lines), hardware such as FPGA, ASIC) and a memory storing program that, when executed by the processor, causes the program creating apparatus (Saeki (¶0038 line 4), recording medium) to:
execute creating processing of the image inspection program and operation confirmation processing of the image inspection program (Saeki (¶0264 line 12-21), processing program installed in the computer execute the displaying and operating of user interface), 
display a program creating screen for creating of the image inspection program on a display device (Saeki (¶0265 line 1-5, fig. 9), fig. 9 shows a program creating screen for image inspection program), the program creating screen comprising a flowchart by allocating processing items related to image inspection in accordance with a user's operation on the program creating screen (Saeki (¶0364 line 4-8, fig. 114 item 261), region 261 of figure 114 displays a flow chart of processing items), and 
display processing information corresponding to each of the processing items on the program creating screen (Saeki (¶0265 line 5-7, fig. 9, fig. 10, item 263), processing item 263 is selected. A screen in figure 10 is displayed with processing information), wherein the processing information is information indicating results obtained by executing teach of the processing items included in the flowchart (Saeki (¶0266, fig. 10), processing information is displayed in figure 10). 
		
As Claim 2, besides Claim 1, Saeki teaches wherein the processor displays processing information corresponding to a processing item selected from the processing items by the user's operation on the program creating screen together with the selected processing items (Saeki (¶0265 line 5-7, fig. 9, fig. 10, item 263), in figure 10, processing information (Camera, Display cross mark, register image …) is displayed in the same screen with the selected processing items (0001 capture image)).

As Claim 3, besides Claim 1, Saeki teaches wherein the processing information further includes information indicating conditions including at least one of an inspection region, an inspection condition, a processing condition, a determination condition, a measured value (Saeki .  

As Claim 4, besides Claim 3, Saeki teaches wherein the processing information corresponding to the processing item is information including: at least one of the inspection region, the inspection condition, the processing condition and the determination condition; and at least one of the measured value, the processing result and the determination result in the processing item (Saeki (¶0265 line 5-7, fig. 10 item 111), processing information are data such as camera, display cross mark, register image, set image capturing, set camera, set trigger, set flash … and item 111 displaying the result of the step).  

As Claim 5, besides Claim 1, Saeki teaches wherein the processor allows an input of a change in the processing information to be received on the program creating screen (Saeki (¶0308 line 1-7, fig. 58), user input numerical values for the processing information).  

As Claim 6, Saeki teaches a program creating method for an image inspection program in a program creating apparatus configured to create the image inspection program used in an image inspection apparatus configured to capture an image of an inspection target and execute image inspection of the inspection target, the program creating method comprising: 
executing, by a processor of the program creating apparatus (, creating processing of the image inspection program and operation confirmation processing of the image inspection program Saeki (¶0264 line 12-21), processing program installed in the computer execute the displaying and operating of user interface); 
displaying, by the processor of the program creating apparatus, a program creating screen for creating of the image inspection program on a display device (Saeki (¶0265 line 1-5, fig. 9), fig. 9 shows a program creating screen for image inspection program), the program creating screen comprising a flowchart by allocating processing items related to image inspection in accordance with a user's operation on the program creating screen  (Saeki (¶0364 line 4-8, fig. 114 item 261), region 261 of figure 114 displays a flow chart of processing items); and 
displaying processing information corresponding to each of the processing items on the program creating screen (Saeki (¶0265 line 5-7, fig. 9, fig. 10, item 263), processing item 263 is selected. A screen in figure 10 is displayed with processing information), wherein the processing information is information indicating results obtained by executing teach of the processing items included in the flowchart (Saeki (¶0266, fig. 10), processing information is displayed in figure 10). 
	
As Claim 7, Saeki teaches a non-transitory computer readable medium storing a creating program for an image inspection program (Saeki (¶0038 line 4), recording medium), which causes a computer to execute a program creating process in a program creating apparatus configured to create the image inspection program used in an image inspection apparatus configured to capture an image of an inspection target and execute image inspection of the inspection target, the program creating process comprising: 
executing creating processing of the image inspection program and operation confirmation processing of the image inspection program (Saeki (¶0264 line 12-21), processing program installed in the computer execute the displaying and operating of user interface); 
displaying a program creating screen for creating of the image inspection program on a display device (Saeki (¶0265 line 1-5, fig. 9), fig. 9 shows a program creating screen for image inspection program), the program creating screen comprising a flowchart by allocating processing items related to image inspection in accordance with a user's operation on the program creating screen (Saeki (¶0364 line 4-8, fig. 114 item 261), region 261 of figure 114 displays a flow chart of processing items); and 
displaying processing information corresponding to each of the processing items on the program creating screen (Saeki (¶0265 line 5-7, fig. 9, fig. 10, item 263), processing item 263 is selected. A screen in figure 10 is displayed with processing information), wherein the processing information is information indicating results obtained by executing teach of the processing items included in the flowchart (Saeki (¶0266, fig. 10), processing information is displayed in figure 10). 

	As Claim 8, besides Claim 1, Saeki teaches wherein the results include at least one of a measured value, a processing result, and a determination result of each of the processing items included in the flowchart (Saeki (¶0265 line 5-7, fig. 10 item 111), processing information are data such as camera, display cross mark, register image, set image capturing, set camera, set trigger, set flash … and item 111 displaying the result of the step).

Response to Arguments
Claim rejections under 35 U.S.C. §102:
	As Claim 1-7, Applicants argue that Kiuchi does not disclose “processing information .. is information indicating results obtained by executing each of the processing items included in the flowchart” (last paragraph of page 7 in the remarks).
	Applicants’ arguments are moot because new reference Saeki explicitly teaches the limitation(s).
	Other dependent and independent Claims are not allowable for the same reasons above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanagi (US 20120257041) teaches displaying of process information related to processing items in figures 14-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142